Citation Nr: 9934726	
Decision Date: 12/13/99    Archive Date: 12/16/99

DOCKET NO.  96-39 264	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
multiple burn scars.

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
bilateral eye disability. 

3.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
seizure disorder.

4.  Entitlement to service connection for a left shoulder 
disability.  

5.  Entitlement to compensation benefits pursuant to 
38 U.S.C.A. § 1151 (West 1991) for defective visual acuity of 
the right eye.

6.  Entitlement to service connection for post-traumatic 
stress disorder.



REPRESENTATION

Appellant represented by:	Blinded Veterans Association


ATTORNEY FOR THE BOARD

John J. Crowley, Counsel


INTRODUCTION

The veteran served on active duty from September 1942 to 
January 1946.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Lincoln, Nebraska, Regional Office 
(RO).  In September 1998, the Board remanded this case to the 
RO for additional development.  

In September 1998, an attorney represented the veteran.  In 
May 1999, the veteran appointed Disabled American Veterans as 
his representative.  The veteran later revoked this 
representation.  In late May 1999, he appointed the Blinded 
Veterans Association to represent him before the VA.  
Accordingly, this service organization will represent the 
veteran in his case before the Board at this time.


FINDINGS OF FACT

1.  In July 1981, the RO denied the veteran entitlement to 
service connection for burns of the face, eyes, left hand, 
left forearm, left thigh, and left leg.  Service connection 
was also denied for blackout spells.  At that time, the RO 
noted that his military separation document was negative for 
any indication that the veteran had been awarded the Purple 
Heart.  

2.  The veteran was notified of the July 1981 rating 
determination in August 1981.  He did not file a timely 
appeal of this determination with the VA.

3.  Evidence received since July 1981 includes third party 
statements that contend that the veteran was awarded the 
Purple Heart.  This new evidence tends to prove facts 
material to the claim for service connection for multiple 
burn scars, a bilateral eye disability, and a seizure 
disorder.  

4.  The claims of entitlement to service connection for 
multiple burn scars, a bilateral eye disability, a seizure 
disorder, a disability of the left shoulder, and entitlement 
to compensation benefits for defective visual acuity of the 
right eye under the provisions of 38 U.S.C.A. § 1151 (West 
1991) are not meritorious on their own or capable of 
substantiation.  

5.  The veteran has been diagnosed with post-traumatic stress 
disorder (PTSD).

6.  All available, relevant evidence necessary for an 
equitable disposition of the veteran's appeal on the issue of 
entitlement to service connection for PTSD has been obtained.

7.  The veteran served on active duty during World War II but 
received no awards or decorations denoting that he engaged in 
combat with the enemy and he did not engage in combat with 
the enemy.

8.  Service records or other credible supporting evidence 
does not verify the claimed stressor.  

9.  There is no diagnosis of PTSD based on a verified 
stressor.




CONCLUSIONS OF LAW

1.  New and material evidence to reopen the claims of service 
connection for multiple burn scars, a bilateral eye 
disability, and a seizure disorder has been submitted and the 
claims are reopened.  38 U.S.C.A. §§ 5107, 5108 (West 1991); 
38 C.F.R. § 3.156 (1999).  

2.  The claims of entitlement to service connection for 
multiple burn scars, a bilateral eye disability, a seizure 
disorder, a disability of the left shoulder, and entitlement 
to compensation benefits for defective visual acuity of the 
right eye under the provisions of 38 U.S.C.A. §§ 1151 (West 
1991) are not well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).  

3.  The claim of entitlement to service connection for PTSD 
is well grounded.  38 U.S.C.A. § 5107(a) (West 1991).  

4.  PTSD was not incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1110, 1151, 5107(a) (West 1991 and 
Supp. 1999); 38 C.F.R. §§ 3.303, 3.304 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Background

As noted above, the veteran served on active duty from 
September 1942 to January 1946.  A detailed attempt by the RO 
to obtain the veteran's service medical records has been 
unsuccessful.  This will be described below.  Service 
personnel records indicate that the veteran served in the 
108th General Hospital in the European Theater as a truck 
driver during World War II.  The veteran drove light trucks 
hauling supplies, equipment, and personnel over all types of 
roads and terrain, in all kinds of weather for long periods 
of time, under blackout conditions, day and night with little 
or no rest.  Service personnel records, which are complete, 
make no reference to the issuance to the veteran of the 
Purple Heart.  Under the section marked "decorations" and 
citations, it is noted that the veteran received only the 
Good Conduct Medal.  Service personnel records also make no 
reference to the veteran having been wounded during his 
active service.  Following his discharge from active service, 
the veteran filed no claim for VA compensation.  

In March 1977, more than 30 years after his discharge from 
active service, the veteran filed his initial claim for VA 
compensation.  At this time, the veteran noted difficulties 
with his skin and eyes that he believed were related to 
injuries received in a combat explosion during his service.  
He stated that he filed for these conditions while still in 
service at Fort Leavenworth, Kansas, but "never heard 
anything from it."  In this regard, the Board must note that 
a detailed review of the record indicates no previous claim 
for VA compensation.  The veteran noted continuous skin 
problems that were aggravated in the summertime.  It was also 
noted that his flesh was more tender and that he bruised more 
easily in the "skin graft areas."  The veteran contended 
that his skin seems to be "too thin."   He also noted 
trouble with muscular weakness in his left arm and leg.  

In March 1977, the RO contacted health care providers cited 
by the veteran in support of his claim.  No pertinent medical 
records supporting these claims were obtained.  The RO 
requested an additional statement from the veteran in support 
of his claims.  In March 1978, he responded that he had been 
treated in November 1945 with skin grafts for burns suffered 
in an explosion.  He noted being a patient for approximately 
3 1/2 months.  The veteran indicated that a Captain 
Fitzpatrick was the doctor who treated him.  It was also 
noted that his medical records had been destroyed when his 
house burned 4 to 5 years ago. 

In a May 1977 VA examination, the veteran noted that he was 
burned along the left side of his body, legs, arms, and face 
in or about August 1943 in Belgium when a gasoline truck he 
was driving was hit by a shell.  The veteran noted that he 
had been hospitalized in Paris, France, for 87 days.  
However, evaluation by the examiner of the veteran's head, 
face and neck revealed no lesions of the scalp or cranium.  
The lateral aspect of the left thigh and leg had some 
scarring that was "almost imperceptible."  No skin grafts 
were noted.  Pictures taken of the veteran's arms, legs, and 
face were taken at this time and have been reviewed by the 
undersigned.  A review of these pictures by the undersigned 
fails to indicate any lay evidence which would indicated 
either scarring or skin grafting.  

In April 1978, the National Personnel Records Center (NPRC) 
indicated that the veteran's service medical records could 
not be located.  It was indicated that these records may have 
been destroyed at a fire at the NPRC in 1971.  

In April 1978, the RO requested the veteran to submit 
certified statements from any persons who served with him who 
had knowledge of his injury during service.  It was also 
requested that if the veteran had received the Purple Heart, 
he should submit evidence of this award.  No direct response 
was received from the veteran until many years later.  In 
June 1981, the veteran reported that he had surgery on his 
right eye.  He stated that the VA physician had told him that 
he could see the results of his injuries to his eyes that he 
had in service.  Medical records regarding this treatment 
were obtained.  In June 1981, the veteran was hospitalized 
for a cataract of the right eye, a macular scar of the left 
eye, and episodes of "altered consciousness, cause 
undetermined."  At this time, the veteran had noted 
"gradual decreasing vision in the right eye for two years."  
This would indicate that the condition began in 1975, 
approximately 30 years after his discharge from active 
service.  Significantly, the veteran made no reference to his 
active service.  The veteran did complain of blackout spells 
that he contended have occurred at intervals from 2 to 3 days 
to several weeks since the 1940's.  Significantly, no 
reference was made to the alleged explosion during active 
service. 

Neurological examination at this time was not remarkable.  
Outpatient treatment records obtained by the RO at this time 
failed to associate the disabilities at issue with the 
veteran's active service.  The veteran made no reference to 
PTSD or PTSD-related symptoms.  

In a July 1981 rating determination, the RO denied the 
veteran's claims.  In a statement received by the RO before 
he received notification of the July 1981 rating 
determination, the veteran wrote that medical records that 
relate his injuries to service could possibly be with another 
serviceman's medical records.  It was noted that another 
soldier who served with him had his same name.  

In August 1981, the veteran was notified of the July 1981 
rating determination.  At this time, the RO noted that 
military separation documents were negative for any 
indication of the receipt of the Purple Heart.

In December 1984, the veteran filed an additional claim for 
VA compensation not at issue before the Board at this time.  
Medical records regarding this claim were obtained.  In a 
June 1984 ophthalmology examination, no reference was made to 
the veteran's active service or to any injury during active 
service.

A VA examination subsequently was conducted in August 1988. 
The veteran gave a history of sustaining burns of the left 
arm, left leg, face and arms in a truck explosion in 1945.  
He also complained of blackout spells. The diagnoses included 
residuals of burns of the left arm and hand and left thigh, 
and atonic seizures. 

In April 1995, in a statement received approximately 50 years 
after his discharge from active service, the veteran's sister 
stated that she recalled the veteran writing home a lot from 
the hospital in France saying how terrible he felt.  She 
recalled the veteran having some bandages on him when he got 
home from the Army.  The RO has also received a statement 
from the veteran's mother, dated April 1995, indicating that 
she was notified by the Red Cross of the veteran's injury 
during service.  In April 1995, the RO also received a 
statement from the veteran's son.  In this statement, the 
veteran's son indicates that he recalled seeing his father's 
Purple Heart.  It was indicated that this award was destroyed 
when his house was burned in 1968 or 1969.  All records of 
the Purple Heart award were destroyed. 

In May 1995, the RO received copies of correspondence 
apparently either written by or received from the veteran 
during World War II.  The undersigned must note that these 
letters are partially legible.  A detailed review of these 
letters fails to indicate direct reference to the alleged 
injury during service.  

In April 1995, the veteran petitioned to reopen his 
previously denied claims.  The veteran noted burns to his 
left hand, left arm, torso, neck, face, head, legs, buttocks, 
right hand and right arm with secondary problems including 
neuropathy, pain, loss of sensation, scarring, loss of the 
use of his fingers and hands, distorting of his fingers, 
vision problems, blackouts, PTSD, and depression secondary to 
his burns and atrophy.  The veteran noted that this case 
should be reopened in light of the directives given by the 
United States Court of Veterans Claims (Court) concerning the 
"word of a combat veteran" for the purpose of granting 
service-connected compensation on any and all residuals of 
those injuries received while on active duty.  

In June 1995, the RO specifically requested the veteran to 
submit a detailed description of the traumatic incidents 
which produce the stress that resulted in his claimed PTSD, 
including dates and places the incident or incidents 
occurred, the unit to which he was assigned at that time, the 
medals received as a result of these events, and the names 
and other identifying information concerning any other 
individuals involved in those events. 

In a VA evaluation dated July 1995, the veteran stated to the 
examiner that he "isn't aware of any psychological or 
psychiatric problems [and] has no significant nightmares or 
flashbacks."  It was noted that the veteran was quite vague 
as to the facts of his condition.  He stated that he served 
in North Africa, Sicily, Italy, France, and other European 
countries. 

In July 1995, the veteran stated that in approximately 
September 1945, while driving a truck containing gasoline, 
the truck started to burn and exploded.  In previous 
statements, the veteran has indicated that this injury was 
the result of an attack by German forces.  However, the 
undersigned must note that Germany surrendered in May 1945, 
four months earlier.  Even if the veteran had been injured in 
September or November 1945, he would not have been awarded 
the Purple Heart at that time due to the ending of World War 
II in Europe months earlier.

The veteran stated that he believed they grafted some 
"muscle tissue" and "skin" on to the left upper lateral 
arm and to the left lateral lower leg above the boot-top 
level.  The veteran noted that he was in some type of 
shoulder cast for 96 days.  Examination of the skin in July 
1995 by the VA examiner was essentially "normal."  A thin 
scar in the palmar area of the right hand, 6 centimeters long 
and 1 millimeter wide, was noted.  The examiner stated that 
the probable burn area of the left arm and leg looked and 
felt normal without significant scarring.

Additional treatment records were obtained by the RO.  They 
failed to associate the veteran's disabilities with his 
active service.  In a February 1986 hospitalization, the 
veteran was treated for a cataract of the left eye.  Once 
again, no reference is made to his active service.  
Additional service personnel records were received from the 
veteran.  They fail to note the award of the Purple Heart or 
any service-related injuries.

Attempts to obtain the veteran's service medical records were 
unsuccessful.  In April 1986 the veteran reiterated his 
contention that he was with the 108th General Hospital for 
87 days in the summer or fall of 1945 being treated for 
burns.  He noted that he was 20 miles east of Antwerp, 
Belgium, when shrapnel hit his gasoline truck and he was 
"severely burned head to toe."  At this time, it was 
reported that his truck was hit with either a German 88 shell 
from a tank or shrapnel from the shell. 

Written argument was received by the veteran's representative 
in July 1996.  The veteran's representative noted a 
heightened duty to assist in cases where the service records 
were not available.  It was contended that the claims were 
well grounded.  In his June 1996 notice of disagreement, the 
veteran, through his representative, requested another search 
for his service medical records be conducted.  

During this period of time, the veteran filed a claim of 
entitlement to compensation for defective visual acuity of 
the right eye under the provisions of 38 U.S.C.A. § 1151.  
Significantly, the Board has been unable to locate any 
medical record that associates the defective visual acuity of 
the right eye with treatment at a VA medical facility. 

In his July 1996 substantive appeal, the veteran noted the 
disabilities listed within the issue section of this 
decision.  Accordingly, the Board will address these issues.  

In an August 1996 VA psychiatric evaluation, the veteran 
stated that he was trained as a truckdriver and saw service 
in the European combat theater during World War II.  It was 
noted that while in a combat area in France he was driving a 
gasoline truck that caught fire and then exploded.  As a 
result, he suffered "severe" burns to the left side of his 
body and was evacuated to a hospital in Paris where he spent 
some 60 to 70 days on an inpatient status with numerous 
grafts to the left side of his body.  He stated that, 
subsequent to discharge, he had periodic nightmares of the 
injury and accident, with occasional flashbacks.  

Mental status evaluation revealed that the veteran was 
friendly and cooperative throughout the evaluation and showed 
no characteristics that would be associated with 
misrepresentation.  Anxiety was of a mild to moderate degree.  
His mood appeared to be stable.  The examiner stated, in 
pertinent part:

This 74-year-old Veteran shows a [PTSD] 
profile with extensive combat zone 
related injuries as a result of [an] 
explosion and extensive gasoline fire 
burns over a significant portion of his 
body with impairment of function of the 
left hand and also the right hand with 
some degree of contracture.  His injury 
has markedly interfered with his ability 
for employment at the level that he had 
prior to entry into military service and 
there was at least a moderate titration 
of his psychological profile to 
interpersonal relationships.  

In this regard, the Board must note that while the VA 
psychiatrist diagnosed the veteran with burn injuries to the 
left side of his body with impairment to function of the 
upper extremities, there is no indication that the VA 
psychiatrist performed a physical evaluation of the veteran 
in August 1996.  The psychiatric evaluation report indicates 
that no physical evaluation of the veteran was performed at 
this time.  

During this period of time, the RO made all reasonable 
efforts to obtain the veteran's service personnel records.  
Efforts to reconstruct the veteran's service medical records 
were performed, without result.  An administrative decision 
associated with the veteran's claims folder in May 1997 
lists, in detail, the numerous efforts made by the RO to 
obtain the veteran's service personnel records.  The NPRC has 
stated that they could not identify the veteran's trucking 
unit; however, they could identify the 108th General 
Hospital.  It was noted that they would need the veteran's 
treatment dates narrowed down to a three-month period for a 
search to be conducted for clinical records.  The RO noted 
that the veteran had failed to respond to its letter 
requesting this information.  Accordingly, no additional 
attempts were made to locate the service medical records.  

In May 1997, the RO wrote to the veteran and stated that 
action on his claim for service-connected disability 
compensation benefits had been delayed due to the 
unavailability of his service medical records.  It was 
requested that any additional information regarding his 
service medical records be submitted within 10 days from the 
date of this letter.  No additional records were obtained by 
the veteran in response to request for information.  

In a March 1997 VA general medical evaluation, the veteran 
stated that in 1945 he was in Belgium driving a gasoline 
truck.  It was noted that the gasoline truck caught fire.  
The veteran again noted "severe" burns on his left arm, 
left leg, and right arm.  However, objective evaluation of 
the veteran's skin was "negative."  Some scars on the lower 
legs were noted.  However, no indications of scars associated 
to burns were reported.  

In June 1997, the veteran's representative requested a new 
compensation examination.  It was contended that the 
examinations of August 2, 1996, March 19, 1997, and March 20, 
1997, were inadequate for VA rating purposes.  The veteran's 
attorney stated that the examining physicians were required 
to have the veteran's claims folder at the examination and to 
have reviewed the folder.  If the records were not made 
available to the physician by the RO, and have not been 
reviewed by the physician, it was contended that the 
examination was inadequate for rating purposes and must be 
remanded.  It was also noted that the physician did not 
discuss the etiology of the claimed medical conditions and 
did not provide a medical opinion regarding whether the 
claimed disability was service connected.

In September 1998, the Board remanded this case to the RO for 
additional development.  It was noted that there was an 
indication in the claims file that the veteran was 
hospitalized for 17 days in June 1960 at a VA hospital in 
Omaha, Nebraska.  The Board at this time believed that an 
attempt should be made to obtain copies of the complete 
clinical records of this period of hospitalization, including 
the admission history, physical examination, and various 
doctors' and nurses' notes. 

Efforts to obtain the records from 1960 were totally 
unsuccessful.  The RO contacted numerous VA medical 
providers, without success.  Additional outpatient treatment 
records regarding recent treatment of the veteran's 
disabilities were obtained.  Significantly, no health care 
provider associated the veteran's disabilities with either 
his active service or due to treatment by a VA Medical 
Center.  No reference is made to PTSD and it does not appear 
that the veteran has received regular treatment for this 
alleged disability. 

In October 1999, the Board contacted the veteran's 
representative and requested that he provide any additional 
argument in support of the veteran's case that they may wish 
to present.  In November 1999, the veteran's representative 
stated that this case was ready to be adjudicated on the 
evidence of record.  




II.  Whether New and Material Evidence has been Submitted to 
Reopen the Previously Denied Claims of Service Connection for 
Multiple Burn Scars, a Bilateral Eye Disability, and a 
Seizure Disorder.  

Pursuant to 38 U.S.C.A. § 5108 (West 1991), the Board must 
reopen a previously and finally disallowed claim when "new 
and material" evidence is presented or secured with respect 
to that claim.  See 38 U.S.C.A. § 7105(c) (West 1991) and 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  38 C.F.R. 
§ 3.156(a) (1999) provides as follows:

New and material evidence means evidence not 
previously submitted to agency decision makers 
which bears directly and substantially upon the 
specific matter under consideration, which is 
neither cumulative nor redundant, and which by 
itself or in connection with evidence previously 
assembled is so significant that it must be 
considered in order to fairly decide the merits of 
the claim.

For the purposes of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to presumed.  Justus v. Principi, 
3 Vet. App. 510, 513 (1992). 

The submitted evidence includes statements from the veteran's 
son, mother, and sister regarding the allegation that he was 
awarded the Purple Heart due to an injury in World War II.  
In August 1981, the RO specifically noted that it had based 
its decision on the fact that service separation documents 
were negative for any indication of an award of the Purple 
Heart.  Under the guidance supplied by the Court under 
Justus, the Board must find this evidence to be both new and 
material.  If the veteran had been awarded the Purple Heart, 
this would significantly support his claim of entitlement to 
service connection for multiple burn scars, a bilateral eye 
disability, and a seizure disorder resulting from the injury 
in World War II.  Consequently, the claim must be reopened.  


The second step for the Board in this case is to assess the 
new and material evidence in the context of the other 
evidence of record and make new factual determinations.  See 
Masors v. Derwinski, 2 Vet. App. 181, 185 (1992) (quoting 
Godwin v. Derwinski, 1 Vet. App. 419, 425 (1991), and 
Jones v. Derwinski, 1 Vet. App. 210, 215 (1991)).  A finding 
of "new and material" evidence does not mean that the case 
will be allowed, just that the case will be reopened and new 
evidence considered in the context of all other evidence for 
a new determination of the issues.  Smith v. Derwinski, 
1 Vet. App. 178, 179-80 (1991).

The Board has considered whether adjudicating this claim on a 
de novo basis at this time would prejudice the veteran.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).  

The Board must determine if the veteran has been given both 
adequate notice of the need to submit evidence or argument 
and to address that question at a hearing, and whether, if 
such notice has not been provided, the veteran has been 
prejudiced thereby.  Bernard, 4 Vet. App. at 393.  

In this case, over many years, the veteran has been provided 
with the pertinent laws and regulations regarding service 
connection, the issue before the Board at this time.  He has 
been given the opportunity to review the evidence of record 
and submit arguments in support of his claims.  The veteran's 
arguments and those of his representative have focused 
squarely on the issue of service connection, not whether new 
and material evidence has been submitted.  Consequently, the 
Board finds that the veteran would not be prejudiced by the 
adjudication of his claims at this time.  Accordingly, there 
is no basis for an additional delay in the adjudication of 
this case and the Board will proceed with the adjudication of 
the claims of entitlement to service connection on a de novo 
basis.



  

III.  Whether the Claims of Entitlement to Service Connection 
for Multiple Burn Scars, a Bilateral Eye Disability, a 
Seizure Disorder, and a Left Shoulder Disability are Well 
Grounded.

Under the Court's determinations in Elkins v. West, 12 Vet. 
App. 209 (1999) and Winters v. West, 12 Vet. App. 203 (1999), 
the three part analysis for reopening a final decision is as 
follows: the Board must first determine whether the veteran 
has presented new and material evidence (as noted above); if 
new and material evidence has been presented, immediately 
upon reopening the claim the Board must determine whether, 
based upon all the evidence of record in support of the 
claim, the claim as reopen is well grounded; and third, if 
the claim is well grounded, the Board may then proceed to 
evaluate the merits of the claim, but only after ensuring 
that the duty to assist has been fulfilled.  See 38 U.S.C.A. 
§§ 5107(a, b), 5108 (West 1991) and 38 C.F.R. § 3.156(a) 
(1999).

As the Board has found new and material evidence to reopen 
the claims, the Board must now determine whether all of the 
claims are well grounded, including those claims that have 
not been previously adjudicated by the RO many years ago.  In 
order for a claim to be well grounded, there must be a 
current disability that is related to an injury or disease 
that was present during service.  Rabideau v. Derwinski, 
2 Vet. App. 141, 143 (1992).  Case law provides that although 
a claim need not be conclusive to be well grounded it must be 
accompanied by evidence.  A claimant must submit some 
supporting evidence that justifies a belief by a fair and 
impartial individual that the claim is plausible.  Dixon v. 
Derwinski, 3 Vet. App. 261, 262 (1992); Tirpak v. Derwinski, 
2 Vet. App. 609, 611 (1992).

Where the determinative issue involves a question of medical 
diagnosis or medical causation, competent medical evidence is 
required to establish a well-grounded claim.  Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993).  Where the determining 
issue is a question of medical diagnosis or medical 
causation, lay assertions cannot constitute evidence to 
render a claim well grounded under 38 U.S.C.A. § 5107(a).  
Consequently, the veteran's own opinion that he has multiple 
burn scars, a bilateral eye disability, a seizure disorder, 
and a left shoulder disability as the result of his active 
service in World War II will not provide the basis to find 
his claims to be well grounded.

The Court has held that, in general, a claim for service 
connection is well grounded when three elements are 
satisfied.  First, there must be competent evidence of a 
current disability (a medical diagnosis).  Second, there must 
be evidence of an occurrence or aggravation of a disease or 
injury incurred in service (lay or medical evidence).  Third, 
there must be a nexus between the in-service injury or 
disease and the current disability (medical evidence).  
Caluza v. Brown, 7 Vet. App. 498 (1995).  The Court has 
further held that the second and third elements of a well-
grounded claim for service connection can also be satisfied 
under 38 C.F.R. § 3.303(b) (1999) by (a) evidence that a 
condition was "noted" during service or an applicable 
presumption period; (b) evidence showing post-service 
continuity of symptomatology; and (c) medical or, in certain 
circumstances, lay evidence of a nexus between the present 
disability and post-service symptomatology.  See 38 C.F.R. 
§ 3.303(b); Savage v. Gober, 10 Vet. App. 488, 495-97 (1997).  
Alternatively, service connection may be established under 
38 C.F.R. § 3.303(b) by evidence of (i) the existence of a 
chronic disease in service or during an applicable 
presumption period and (ii) present manifestations of the 
same chronic disease.  Ibid.  

With respect to the first prong of the Caluza analysis, a 
review of the medical records indicates that the veteran has 
a bilateral eye disability.  The question of whether the 
veteran has a seizure disorder, a left shoulder disability, 
or multiple burn scars is unclear.  In this regard, it must 
be noted that numerous VA evaluations have failed to indicate 
burn scars.  Pictures taken of the veteran's skin and 
reviewed by the undersigned fail to indicate any lay evidence 
that would support the conclusion that the veteran sustained 
burns or skin grafts during his active service in World 
War II.  

With regard to the second prong of the Caluza analysis, the 
service medical records are not available.  Thus, for the 
purpose of this decision, and in light of the fact that the 
veteran's service medical records were destroyed by fire, the 
Board will assume, without deciding, that the veteran's 
evidentiary assertions are sufficient to establish the second 
prong of a well grounded claim, i.e., a disease or injury 
incurred or aggravated in service.  

With respect to the third prong of the Caluza analysis, nexus 
evidence, the Board finds that the veteran has failed to 
provide any medical nexus evidence which would associate the 
veteran's alleged multiple burn scars, his bilateral eye 
disability, a seizure disorder, or a left shoulder disability 
with his active service.  Simply stated, no health care 
provider has associated these alleged disabilities with the 
veteran's active service.  This is the fatal flaw of the 
veteran's case.  The medical evidence of record, which fails 
to indicate any of these disabilities until decades following 
his discharge from active service, only supports this 
determination.  

With respect to the application of 38 C.F.R. § 3.303(b) 
(1999) for the purposes of well grounding a claim, the Board 
does not find that the veteran is competent to link any 
manifestations observable to a lay party to any underlying 
disability for which service connection is at issue.  Thus, 
it cannot well ground his claim on the basis of continuity of 
symptomatology or chronicity.  Savage  supra. 

While the veteran has been treated for some of the 
disabilities at issue since his discharge from active 
service, the evidence submitted by the veteran in support of 
his claims consists nearly entirely of his own statements.  
However, the record does not reveal that the veteran or his 
representative possess any medical expertise and they have 
not claimed such expertise.  Consequently, the veteran's lay 
medical assertions, as well as those of his representative, 
to the effect that these disorders were caused by his active 
service have no probative value.  See Allen v. Brown, 
7 Vet. App. 439 (1995).  For example, the veteran is not 
competent to diagnose himself with a bilateral eye disability 
and then associate this disability with his active service, 
nor is he competent to diagnose himself with a seizure 
disorder and then relate this disorder to an injury that 
allegedly occurred over 50 years ago.  On the issue of 
medical causation, the Court has been clear that "[l]ay 
hypothesizing particularly in absence of any supporting 
medical authority, serves no constructive purpose . . ." 
Hyder v. Derwinski, 1 Vet. App. 221, 225 (1991).  

In Chelte v. Brown, 10 Vet. App. 268, 271 (1997), the Court 
found that in the absence of competent medical evidence of a 
current disability and a causal link to service or evidence 
of chronicity or continuity of symptomatology, a claim is not 
well grounded.  In this case, there is no evidence to 
associate these alleged disabilities with the veteran's 
active service.  Accordingly, the Board must find the claims 
to be not well grounded as a matter of law.  

In Robinette, 8 Vet. App. at 77, the Court stated that if a 
veteran alleges the existence of medical evidence that, if 
true, would have made the claim plausible, the VA would be 
under a duty under 38 U.S.C.A. § 5107(a), to advise him to 
submit such evidence to complete their application for 
benefits.  The Court has also held, however, that the 
obligation exists only in the limited circumstances where the 
veteran has referenced other known and existing evidence.  
See Epps v. Brown, 9 Vet. App. 341, 344 (1996).  In this 
case, the RO has made what generally would be described as an 
outstanding effort to obtain medical records in support of 
the veteran's claim, including, but not limited to, the 
service medical records.  The RO has contacted numerous 
organizations in an attempt to obtain medical evidence that 
would support these claims, without success.  It must be 
noted that in September 1998 the Board specifically remanded 
this case to the RO for the sole purpose of attempting to 
obtain the hospitalization report in June 1960 at the VA 
Medical Center in Omaha, Nebraska, without result.  

While the veteran had indicated that he has been told by a VA 
physician that his eye disability was the results of his 
active service injury, a review of the medical record in 
question, which has been obtained, makes no reference to this 
opinion.  The veteran has been repeatedly requested to submit 
documents in support of his claim that would associate the 
alleged disabilities with his active service, without result.  
In this case, neither the Board nor the RO is on notice of 
the existence of any evidence, which exists that if true, 
would make the veteran's claims for service connection 
plausible.  Accordingly, these claims are denied.  

IV.  Entitlement to Compensation Benefits for Defective 
Visual Acuity of the Right Eye under the Provisions of 
38 U.S.C.A. § 1151 (West 1991).

As noted above, the claim of entitlement to service 
connection for a bilateral eye disability has been found to 
be not well grounded as a matter of law.  The veteran has 
also filed the claim of entitlement to compensation benefits 
for defective visual acuity of the right eye under the 
provisions of 38 U.S.C.A. § 1151 (West 1991).  In pertinent 
part, 38 U.S.C.A. § 1151 provided that where any veteran 
shall have suffered an injury, or an aggravation of an 
injury, as the result of hospitalization, medical or surgical 
treatment, not the result of such veteran's own willful 
misconduct, and such injury or aggravation results in 
additional disability or in death, disability compensation 
shall be awarded in the same manner as if such disability, 
aggravation, or death were service-connected.

In Brown v. Gardner, 115 S.Ct. 552 (1994), the United States 
Supreme Court held that VA's interpretation of 38 U.S.C. 
§ 1151 as encompassing only additional disability resulting 
from VA negligence or from accidents during treatment was 
unduly narrow.  The Supreme Court found that the statutory 
language of 38 U.S.C.A. § 1151 simply required a causal 
connection between VA hospitalization and additional 
disability, and that there need be no identification of 
"fault" on the part of VA.  The Supreme Court further found 
that the then implementing regulation, 38 C.F.R. 
§ 3.358(c)(3) (1991), was not consistent with the plain 
language of 38 U.S.C.A. § 1151 with respect the regulation's 
inclusion of a fault or accident requirement.

The Supreme Court further held that not every "additional 
disability" was compensable.  The validity of the remainder 
of 38 C.F.R. § 3.358 was not questioned.  See Gardner, 115 
S.Ct. 552, 556 n.3 (1994):  "We do not, of course, intend to 
cast any doubt on the regulations insofar as they exclude 
coverage for incidents of a disease's or injury's natural 
progression, occurring after the date of treatment. . . .VA's 
action is not the cause of the disability in those 
situations."

In sum, the Supreme Court found that the statutory language 
of 38 U.S.C.A. § 1151 simply requires a causal connection 
between VA medical treatment and additional disability but 
that not every additional disability is compensable.

Thereafter, the Secretary of Veterans Affairs sought an 
opinion from the Attorney General of the United States as to 
the full extent to which § 1151 benefits were authorized 
under the Supreme Court's decision.  The requested opinion 
was received from the Department of Justice's Office of Legal 
Counsel on January 20, 1995.  In essence, the Department of 
Justice opined that "our conclusion is that the [Supreme] 
Court intended to recognize only a narrow exclusion [to the 
"no fault" rule], confined to injuries that are the 
necessary, or at most, close to certain results of medical 
treatment."

On March 16, 1995, amended VA regulations were published to 
conform with the Supreme Court's decision.  Section (c)(3) of 
38 C.F.R. § 3.358 was amended to remove the "fault" 
requirement which was struck down by the Supreme Court.
38 C.F.R. § 3.358(c)(1) provides that "[i]t will be 
necessary to show that the additional disability is actually 
the result of such disease or injury or an aggravation of an 
existing disease or injury and not merely coincidental 
therewith."  Further, 38 C.F.R. § 3.358(b)(2) provides that 
compensation will not be payable for the continuance or 
natural progress of disease or injuries.  38 C.F.R. § 
3.358(c)(3) provided that "[c]ompensation is not payable for 
the necessary consequences of medical or surgical treatment 
or examination properly administered with the express or 
implied consent of the veteran, or, in appropriate cases, the 
veteran's representative.  'Necessary consequences' are those 
which are certain to result from, or were intended to result 
from, the examination or medical or surgical treatment 
administered."  

Under 38 C.F.R. § 3.358(c)(3), compensation is precluded 
where disability (1) is not causally related to VA 
hospitalization or medical or surgical treatment, or (2) is 
merely coincidental with the VA hospitalization or medical or 
surgical treatment, or (3) is the continuance or natural 
progress of diseases or injuries for which VA hospitalization 
or medical or surgical treatment was authorized, or (4) is 
the certain or near certain result of the VA hospitalization 
or medical or surgical treatment.  Where a causal connection 
exists, there is no willful misconduct, and the additional 
disability does not fall into one of the above-listed 
exceptions, the additional disability will be compensated as 
if service connected.

Since the Gardner determination, the Court has provided the 
Board with a series of important cases on what constitutes a 
"well grounded claim."  These cases have been cited above.  
As noted above, where the determining issue is a question of 
medical diagnosis or medical causation, lay medical 
assertions cannot constitute evidence to render a claim well 
grounded under 38 U.S.C.A. § 5107(a).  If no cognizable 
evidence is submitted to support the claim, the claim cannot 
be well grounded.  

In Contreras v. Brown, 5 Vet. App. 492 (1993), the veteran in 
that case sought compensation pursuant to § 1151 for a back 
disability allegedly caused by VA treatment of a nonservice-
connected right knee disability. The Court, specifically 
citing to Gardner, found that the veteran had failed to 
submit any medical evidence that his current left knee and 
spine disabilities resulted from VA surgery or treatment.  
Contreras, 5 Vet. App. at 495.  The Court, citing Grottveit, 
found that the veteran's own statements were not competent 
evidence of medical causation.

In the current case before the Board, the veteran has failed 
to submit any competent evidence that his current right eye 
disability is the result of VA treatment.  While the veteran 
has undergone treatment for his right eye from VA, there is 
no indication that this condition was worsened by this 
treatment.  

It is important to note that under the Gardner determination, 
"malpractice or negligence" is not at issue.  The sole 
issue before the Board is whether any disability resulted 
from treatment by the veteran at a VA Medical Center.  Under 
Gardner the Board is required to find only a disability or 
aggravation of a preexisting disability.  However, no such 
evidence exists in this case.  Accordingly, even under the 
lower standard (in existence prior to congressional action) 
the veteran's claim must be denied.  The Board finds no 
evidence to establish that treatment of the veteran for his 
bilateral eye disability or his right eye disability caused 
or aggravated a right eye disorder.  Therefore, under the 
standards established by the Court in Contreras and Caluza, 
the claim is not well grounded as a matter of law.  


V.  Entitlement to Service Connection for Post-Traumatic 
Stress Disorder.

In light of the fact that the veteran has been diagnosed with 
PTSD, the Board has found the veteran's claim of entitlement 
to service connection for PTSD is plausible and, therefore, 
well grounded, under the Court's determination in Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).  The next question the 
Board must address is whether VA has fulfilled its duty to 
assist the veteran.  

The veteran has indicated that one of the issues he wishes 
the Board to address is whether the VA evaluations were 
adequate for rating purposes.  With regard to the claims of 
entitlement to service connection for multiple burn scars, a 
bilateral eye disability, a seizure disorder, a disability of 
the left shoulder, and entitlement to compensation benefits 
for defective visual acuity of the right eye under the 
provisions of 38 U.S.C.A. § 1151, the Board must find that 
there is no duty to assist the veteran in the development of 
these claims because they are not well grounded.  The United 
States Court of Appeals for the Federal Circuit has affirmed 
the principle that if an appellant fails to submit a well-
grounded claim, VA is under no duty to assist in any further 
development of the claim.  Epps v. Gober, 126 F.3d 1464, 
(Fed. Cir. 1997).  Accordingly, there is no duty to obtain 
additional VA evaluations regarding claims that have been 
found to be not well grounded as a matter of law.  Further, 
there is no duty to make an additional search for records 
which would support the veteran's claim.  Nevertheless, in 
September 1998, the Board specifically remanded this case to 
the RO to perform such a search, with negative results.  He 
has undergone numerous evaluations that have failed to 
associate these disabilities with his active service.  
Accordingly, an additional VA evaluation or an additional 
attempt to obtain records that would support the claims is 
not warranted. 

With regard to the claim of entitlement to service connection 
for PTSD, the key question the Board must address is whether 
the VA has fulfilled its duty to assist the veteran in the 
development of this claim.  In general, the VA has a duty to 
assist the veteran in the development of facts pertinent to a 
well-grounded claim.  38 U.S.C.A. § 5107(a) (West 1991); 
38 C.F.R. §§ 3.103 and 3.159 (1999).  When service medical 
records are unavailable, VA's duty to assist, and the Board's 
duty to provide reasons and bases for it's findings and 
conclusions and to carefully consider the 
benefit-of-the-doubt rule, are heightened.  See Moore 
(Howard) v. Derwinski, 1 Vet. App. 401, 404 (1991).  That 
duty includes obtaining medical records and medical 
examinations where indicated by the facts and circumstances 
of the individual case.  Littke v. Derwinski, 1 Vet. App. 90 
(1990).  "Full compliance with the (statutory duty to 
assist) also includes VA assistance in obtaining relevant 
records from private physicians when (the veteran) has 
provided concrete data as to time, place, and identity."  
Olson v. Prinicipi, 3 Vet. App. 480, 483 (1992).  

In May 1997, the RO reported, in detail, the extended efforts 
VA had made to obtain records that would support the this 
claim, without success.  It has been indicated that due to 
the multitude of records, the exact months of treatment must 
be identified before a search of hospital records from World 
War II could be conducted.  The veteran's accounts have not 
been clear.  In the past, he has indicated this injury 
occurred in 1943 or the summer, fall, or winter of 1945.  The 
RO has requested the veteran to provide more specific 
information.  Unfortunately, the veteran has failed to 
respond to this specific request for information.  In 
June 1997, the veteran's representative submitted written 
argument that makes no reference to the critical information 
requested by the RO in March 1997 regarding the exact month 
of treatment at the 108th General Hospital.  As noted by the 
NPRC, without such dates of treatment, a search of the 
extensive records of this World War II hospital unit cannot 
be reasonably performed. 

The duty to assist is not unlimited in scope.  See Smith v. 
Derwinski, 2 Vet. App. 429, 431, 432 (1992).  In Gobber v. 
Derwinski, 2 Vet. App. 470, 472 (1992) (citations omitted), 
the Court stated, in pertinent part:

[T]he "duty to assist" is not a license 
for a "fishing expedition" to determine 
if there might be some unspecified 
information which could possibly support 
a claim.  In connection with the search 
for documents, the duty is limited to 
specifically identified documents that by 
their description would be facially 
relevant and material to the claim.  

In this case, the RO has made all reasonable efforts to 
assist the veteran in the development of his claim including, 
but not limited to, repeated attempts to obtain information 
that would support the PTSD claim.  While additional attempts 
could be undertaken, in light of the inconsistencies of the 
veteran's narrative regarding the alleged stressful event and 
his award of the Purple Heart, the Board finds that such an 
additional attempt, in light of the extensive efforts already 
performed in this case, can not be justified.  

The RO has made an extensive effort to obtain medical records 
cited by the veteran.  Accordingly, the Board finds that the 
VA has fulfilled its duty to assist the veteran in the 
obtaining of all pertinent medical records that would support 
his claim.  Consequently, the Board will proceed with the 
adjudication of the veteran's claim. 

Service connection may be granted for disability resulting 
from a disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110 (West 1991).  Under the 
provisions for direct service connection for PTSD under 
38 C.F.R. § 3.304(f) (1999), service connection for PTSD 
requires medical evidence diagnosing the condition in 
accordance with 38 C.F.R. § 4.125(diagnosis of mental 
disorder); a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  If the evidence establishes that the veteran 
engaged in combat with the enemy and the claimed stressor is 
related to this combat, in the absence of clear and 
convincing evidence to the contrary, and provided that the 
claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  See Moreau v. Brown, 9 Vet. 
App. 389, 394 (1996).  The VA regulation was changed in June 
1999 to conform to the Court's determination in Cohen v. 
Brown, 10 Vet. App. 128 (1997).  As the Cohen determination 
was in effect when the RO reviewed this case, the Board finds 
no prejudice to the veteran in proceeding with this case at 
this time.  See Bernard.

The record before the Board demonstrates that PTSD has been 
diagnosed.  Notwithstanding, as stated by the Court, "[j]ust 
because a physician or other health professional accepted the 
appellant's description of his active service experiences as 
credible and diagnosed the appellant as suffering from PTSD 
does not mean the [Board is] required to grant service 
connection for post-traumatic stress disorder."  Wilson v. 
Derwinski, 2 Vet. App. 614, 618 (1992).  The Board is not 
required to accept an appellant's uncorroborated account of 
his active service experiences.  See Swann v. Brown, 5 Vet. 
App. 229, 233 (1993) and Wood v. Derwinski, 1 Vet. App. 190, 
192 (1991).  It is also clear that the Board is not required 
to accept an appellant's statements regarding his alleged 
symptoms, including nightmares, flashbacks, and other 
difficulties he associates with his active service, if the 
Board does not find the statements regarding his symptoms to 
be credible.

The starting point for any determination with regard to PTSD 
is one or more "stressors."  The question of a "stressor" 
also bears upon credibility determinations, as certain 
veterans who "engaged in combat with the enemy" gain 
evidentiary presumptions.   38 C.F.R. § 3.304(d) (1999).  
Under the controlling regulation, there must be credible 
supporting evidence that the claimed service stressor 
actually occurred.  38 C.F.R. § 3.304(f).  The existence of 
an event alleged as a "stressor" that results in PTSD, 
though not the adequacy of the alleged event to cause PTSD, 
is an adjudicative, not a medical determination.  Zarycki v. 
Brown, 6 Vet. App. 91, 97-98 (1993).

The Board notes that the veteran's discharge certificate 
indicates that he served overseas only in Europe and that he 
sustained no combat wounds. The veteran has primarily 
contended that he was exposed to one major stressor during 
his active service.  The stressor involves his alleged injury 
caused by a German tank destroying a truck he was driving 
during the summer or fall of 1945.  No other stressor has 
been indicated.  Accordingly, the Board will focus attention 
on the stressor specifically cited by the veteran and his 
representative. 

Under the framework established in Zarycki, the Board must 
make an explicit determination as to whether the veteran 
engaged in combat with the enemy.  The question of what 
evidence is considered satisfactory proof that a veteran 
engaged in combat with the enemy was addressed by the VA 
General Counsel in VAOPGCPREC 12-99 (October 18, 1999), when 
the General Counsel held that the plain language of 
38 U.S.C.A. § 1154(b) requires that the veteran have 
"personally participated in events constituting an actual 
fight or encounter with a military foe or hostile unit or 
instrumentality."  It was indicated that the determination 
as to whether a veteran "engaged in combat with the enemy" 
necessarily must be made on a case-by-case basis with 
reference to the general statutory standards.  Evidence that 
the veteran participated in attacking or defending an attack 
of the enemy would ordinarily show that the veteran had 
engaged in combat, but the general description would not be 
exhaustive if circumstances made in an individual case were 
found to constitute engagement in combat.  The Court has 
indicated that evidence submitted to support a claim that a 
veteran engaged in combat may include the veteran's own 
statements in an "almost unlimited" variety of other types 
of evidence.  Gaines v. West, 11 Vet. App. 353, 359 (1998).  

In Gaines, the Court stated that 38 U.S.C.A. § 1154(b) does 
not require the acceptance of the veteran's assertions that 
he engaged in combat.  Id. at 359.  However, the Court 
appears to have made clear that the VA cannot ignore the 
veteran's assertions and must evaluate the veteran's 
statements along with all other relevant evidence.  Id.  
VAOPGCPREC 12-99 specifically noted that a reference to the 
veteran's participation in a particular "operation" or 
"campaign" may not, in and of itself, establish that the 
veteran engaged in combat.  VA General Counsel opinions are 
binding on the Board.  38 U.S.C.A. § 7104(c) (West 1991).

In this case, based on a detailed review of the veteran's 
service, the Board finds that the evidence does not support 
the conclusion that the veteran engaged in combat with the 
enemy.  The veteran has indicated that he was awarded the 
Purple Heart. Service personnel records, which specifically 
note his awards during active service, fail to indicate that 
he was ever awarded the Purple Heart.  While the veteran has 
submitted statements in support of this contention from his 
family, the service personnel records must be given probative 
weight on this issue.  While the veteran may have been in a 
combat zone during his active service in World War II, the 
service personnel records do not support the contention that 
he ever received the Purple Heart or ever engaged in combat 
with the enemy.  The veteran's own statements regarding his 
service are inconsistent.  Most notably, the contention that 
he was injured when a German tank destroyed his truck months 
after the end of World War II in Europe. 

While the veteran may have been in a combat area during his 
active service in World War II, the Board specifically finds 
that this does not qualify him as having engaged in "combat 
with the enemy."  The service records supplied by both the 
veteran and the NPRC do not support the contention that he 
was subject to combat or received the Purple Heart.  In any 
event, for reasons that will be noted below and have been 
indicated above, the Board finds a lack of credible evidence 
to support the conclusion that he ever "engaged in combat 
with the enemy."  

Where the record does not reflect that the claimant engaged 
in combat with the enemy under 38 U.S.C.A. § 1154(b) his 
assertions, standing alone, cannot as a matter of law provide 
evidence to establish that he "engaged in combat with the 
enemy" or that an event claimed as a stressor occurred.  
Dizoglio v. Brown, 9 Vet. App. 163 (1996).  Furthermore, as a 
matter of law, "credible supporting evidence that the 
claimed [in-] service event actually occurred" cannot be 
provided by medical opinion based on a post-medical 
examination. Moreau v. Brown, 9 Vet. App. 394-96.  This means 
that "other credible supporting evidence from any source" 
must be provided.  

There are inconsistencies in the veteran's central alleged 
stressor.  In May 1977, the veteran contends that he was 
burned on the left side of his body in August 1943 in Belgium 
when a shell hit a gasoline truck he was driving.  At this 
time, the VA examiner is unable to locate any burn scars.  In 
an August 1988 VA evaluation, the veteran contends he 
suffered from "severe" burns following an explosion of his 
truck he was in while in the service in 1945.  At this time, 
he claims that he was hospitalized at an Army Hospital in 
Paris and had a cast and skin grafts.  In this regard, no 
medical provider has ever indicated that the veteran has any 
indication of skin grafts.  In April 1995, he indicates that 
he suffered burns to his left hand, arm, torso, neck, face, 
head, legs, buttocks, right hand and arm, suffering from such 
problems as a loss of sensation, scarring, a loss of use of 
fingers and hands, distorting of his fingers, vision 
problems, blacking out, and PTSD.  However, a detailed review 
of numerous VA medical evaluations fails to indicate any 
indication that he ever suffered from severe burns caused by 
his active service.  In fact, several evaluations of his skin 
have been normal.   The fact that the veteran failed to file 
a claim for these numerous severe disabilities until decades 
after service does not support this contention.  

In July 1995, the veteran indicates that he served as a 
truckdriver in North Africa, Sicily, Italy, France and in 
other European countries.  He then notes in approximately 
1945, while driving a truck containing gasoline, the truck 
started to burn and exploded.  In a later statement, he notes 
that a German tank caused this injury, months after the 
German Government surrendered.  In his statement received in 
January 1996, the veteran makes no reference to having served 
in either North Africa or Italy.  At this time, he indicates 
that the injury occurred in the winter of 1945 close to 
Antwerp, Belgium.  

The inconsistencies in the veteran's statements continue.  In 
the psychiatric evaluation, the veteran again notes extensive 
and severe burns caused by the gasoline truck explosion.  He 
notes that the injury occurred in a combat area in France, 
not Belgium.  He also indicates that he suffers from 
nightmares and flashbacks.  In a later VA evaluation, he 
denied such difficulties.  In a statement received in 
May 1996, it is noted that he was at the 108th General 
Hospital for 87 days in the summer or fall of 1945 being 
treated for burns.  Once again, the undersigned must note 
that the war in Europe ended in the spring of 1945.  
Nevertheless, the veteran indicates that a German tank shell 
caused his injury.  He has also indicated that he has no 
record of having received the Purple Heart because a fire 
destroyed his house.  

The veteran has submitted a statement from his son, mother, 
and sister in support of his claim.  In April 1995, the 
veteran's son recalls playing with the veteran's Purple Heart 
award.  However, the Board specifically finds such 
statements, submitted decades after his discharge from active 
service, fail to supply "credible" evidence in support of 
the inservice stressors.  None of the individuals who have 
provided statements in support of the claim actually 
witnessed the event in question.  Further, they are 
attempting to recollect events that occurred decades earlier.  
In addition, the veteran's own recollections of these events, 
as noted in detail above, do not provide a basis to 
substantiate this claim.  

In reaching this conclusion, the Board has taken into 
consideration the Court's determination in Cohen, supra.  In 
Cohen, the Board had conceded that a "stressor" existed 
and, more importantly, the Board had not expressly found that 
the claimant lacked credibility.  In this case, the Board 
finding is precisely that the vagueness and inconsistencies 
in the veteran's account demonstrate that the veteran lacks 
credibility as to his evidentiary assertions made in the 
context of the claim for service connection for PTSD.  
Moreover, there is no corroboration of the stressor by any 
other source and the veteran's accounts of the events are 
lacking in the necessary detail to enable VA to attempt to 
confirm the event.  

The veteran has been indicated by one source to carry a 
diagnosis that includes PTSD.  Nevertheless, such a diagnosis 
is based on stressor that the Board has found to be not 
credible.  For this reason, it would not be profitable to 
obtain additional medical evidence in view of the absence of 
a confirmed stressor.  Even if an additional evaluation was 
performed, where establishing critical facts depends upon the 
credibility of the claimant, a medical opinion can carry no 
probative value if the claimant's sole stressor is not 
credible.  Accordingly, while the Board has reviewed, in 
detail, the medical evidence of record, including those 
records that indicate PTSD, the Board must find that these 
medical opinions carry no probative value because the 
claimant's account of his alleged stressors are not credible. 

The VA has fulfilled the duty to assist the veteran in an 
attempt to confirm his stressor, without results.  The 
veteran has not provided any additional information from 
which meaningful research can be performed.  Further, his own 
statements regarding the alleged stressor in service, based 
on the evidence cited above, is found not credible and, in 
some cases, contradicted by previous statements.  Regarding 
the issue of whether to provide the veteran an additional 
evaluation, a medical opinion can carry no probative weight 
if the claimant has failed to provide a credible stressor.  
Consequently, an additional evaluation would serve no 
purpose.  Accordingly, while the Board has reviewed, in 
detail, the medical evidence of record, including the VA 
psychiatric opinion that diagnosed the veteran with PTSD, the 
Board must find that this medical opinion carries no 
probative value because the claimed account of his alleged 
stressor is not credible.  As a result, under Cohen, 10 
Vet. App. at 147, the claim must be denied.  

In light of the foregoing, the Board concludes the 
preponderance of the evidence is against the claim for 
service connection for PTSD.  Although the veteran is 
entitled to the benefit of the doubt when the evidence 
supporting a grant of his claim and the evidence supporting a 
denial of the claim are in an approximate balance, the 
benefit of the doubt doctrine is inapplicable where, as here, 
the overwhelming preponderance of the evidence is against the 
claim.  Gilbert v. Derwinski, 1 Vet. App. 49, 58 (1990).  As 
stated by the Court, where the "preponderance of the 
evidence" is against the claim, the appellant loses and the 
benefit of the doubt doctrine has no application.  Id. at 56.  
A "properly supported and reasoned conclusion that a fair 
preponderance of the evidence is against the claim 
necessarily precludes the possibility of the evidence also 
being in approximate balance." Id. at 58.  In this case, for 
reasons cited above, the preponderance of the evidence is 
against the claim. 


ORDER

Entitlement to service connection for multiple burn scars, a 
bilateral eye disability, a seizure disorder, a left shoulder 
disability, post-traumatic stress disorder, and entitlement 
to compensable benefits for defective visual acuity of the 
right eye under the provisions of 38 U.S.C.A. § 1151 (West 
1991) are denied. 



		
	WAYNE M. BRAEUER
	Member, Board of Veterans' Appeals




 

